DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1, 8, 15 and 16; “a first printed circuit board (PCB) material”, “a second printed circuit board (PCB) material” and “a layer of PCB material” are each unclear; whereas more than one plausible claim construction may be applicable since a printed circuit board commonly constitutes electrically conductive and electrically insulative layer(s) and thus it is hereby deemed that PCB material may be various material which that constitute different inventions if charactering an electrical layer relative to insulative layer.  Further, in re: claim 16; “a layer of PCB material” is unclear; whereas it cannot be ascertained a layer is referring to one of the first and second conductive layers, or otherwise denotes a separate layer.  Regarding Claim 17; “a first pair of power device assemblies” and “a second pair of power device assemblies” is unclear; whereas it cannot be ascertained if in re: claim 1 it is structurally unclear how a BRI of one power device assembly of the one or more power device assemblies shall properly be deemed as being further limited to a first pair and a second pair, whereas any additional power device assembly will constitute a separate structure with a different footprint that is not integrally connected or formed in once piece therewith, and thus claim 1 shall properly assert a plurality of power device assemblies to further limit various pair thereof.  Likewise, in re: claim(s) 1 and 6, “one or more lateral channels comprises forming a plurality of parallel lateral channels” shall be corrected to a plurality of parallel lateral channels in claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-15, and 17-19, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Dede 2012/0257354).
Regarding Claim(s) 8, 15; Dede discloses a driver board assembly (printed circuit board assembly comprising drive components—as set forth by para. 0020), comprising: a first PCB material layer (150 and/or 147-Fig.’s 1A-1B);1622562-5804 / 2020-064 one or more (whereas 110 is atleast in-part embedded within 150 and/or 147 at opening(s) 151 or 148—as depicted by Fig.’s 1A-1B); one or more cooling channels formed within a surface of the first PCB material layer such that the one or more cooling channels extend proximate to the one or more power device assemblies (whereas manifold layer 144 comprises a channel 145 and/or 146 extends proximate to and fluidly couples a power device—as depicted by Fig. 1B—as further set forth by para.’s 0026-0027); a plurality of thermally conductive vias extending between a surface of the one or more power device assemblies and the one or more cooling channels (via heat transfer fins-132 in-part extending between a power device assembly surface defined by 180, 190 or 195 and the channel—as depicted by Fig.’s 1B-3); and a second PCB material layer bonded to the first PCB material layer to enclose the one or more cooling channels between the first PCB material layer and the second PCB material layer (whereas the channel 146 is atleast in-part enclosed between the first layer and a second layer-141—as depicted by Fig. 1B).  Note: a first PCB and a second PCB are not explicitly asserted but otherwise denotes first and second layers a pcb.

Regarding Claim(s) 9, 18; Dede discloses the driver board assembly of claim 8, wherein the one or more power device assemblies comprise a plurality of power device assemblies arranged in an inverter topology (as depicted by Fig. 1B which constitutes multiple device assemblies-110 comprising MOSFET’s  which constitutes an inverter–para. 0037).  

Regarding Claim(s) 10, 19; Dede discloses the driver board assembly of claim 8, further comprising: an inlet channel comprising an inlet port fluidly coupled to the one or more cooling channels, the inlet channel configured to fluidly couple the one or more cooling channels to a coolant source (via inlet 137 fluidly coupled to a coolant reservoir—para. 0024); and an outlet channel comprising an outlet port fluidly coupled to the one or more cooling channels and configured to facilitate removal of coolant from the one or more cooling channels (whereas outlet channel 146 comprising port 139 are fluidly coupled to 110 at channel opening 145 and removes warmed coolant—para.’s 0027-0028).  
Regarding Claim(s) 12; Dede discloses the driver board assembly of claim 8, wherein one or more cooling channels comprise a plurality of parallel lateral channels, each one or more plurality of parallel lateral channels separated from one another by a channel wall (additional channels of 145 are each lateral with respect to the one channel and separated by wall portions of 144 therebetween—as depicted by Fig. 1B).  

Regarding Claim(s) 13; Dede discloses the driver board assembly of claim 12, wherein a plurality of thermally conductive vias extend through the channel wall (wherein para. 0022 disloses 110 is in-part disposed in the 143 and thus corresponding vias 132 thereof extends past the channel wall portions of 144).  

Regarding Claim(s) 14; Dede discloses the driver board assembly of claim 8, wherein each of the one or more power device assemblies comprise: a first conductive substrate comprising a recess; a power device positioned within the recess (as depicted by Fig.’s 

Regarding Claim(s) 17; Dede discloses the driver board assembly of claim 15 further comprising: a first pair of power device assemblies; and a second pair of power device assemblies, wherein the one or more cooling channels comprise: a first lateral channel extending beneath the first pair of power device assemblies; and a second lateral channel extending beneath the second pair of power device assemblies (whereas Fig. 5 characterizes five PCB driver board assemblies, each having atleast a pair of power device assemblies 110 and lateral cooling channels respectively therebelow as similarly defined by the above-mentioned).  

Regarding Claims 1-3, and 6-7; the method claims are necessitated by the already disclosed structure of Dede.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Dede 2012/0257354).
Regarding Claim(s) 16; Dede discloses the driver board assembly of claim 15, wherein the one or more cooling channels are spaced from the one or more power device assemblies via a layer of PCB material (epoxy resin), except, explicitly disclosing having a thickness of about 100 pm or less.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness, as asserted so as to allow for a desired heat transfer rate according material type, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 4, 11, and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim(s) 4; the method of claim 3, wherein: 1522562-5804 / 2020-064the inlet channel comprises a first inlet channel portion formed within the first PCB material layer and a second inlet channel portion formed within the second PCB material layer, and the first inlet channel portion and the second inlet channel portion; the outlet channel comprises a first outlet 
Regarding Claim(s) 11; the driver board assembly of claim 10, wherein each of the inlet channel and the outlet channel are at least partially formed in each of the first PCB material layer and the second PCB material layer.  
Regarding Claim(s) 20; the driver board assembly of claim 19, wherein each of the inlet channel and the outlet channel are at least partially formed in each of the first PCB material layer and the second PCB material layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835